Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of applicant’s amendment filed in on 08/16/2021. Claims 2 and 3 have been cancelled; and claims 1, 5, 13 and 20 have been amended.
	Currently claims 1 and 4-20 are pending.
This Action is made Final.
Drawing Objection
2.	Objection to the drawings has been withdrawn due the amendment to the Specification and the Replacement Sheet of Fig. 3 submitted on 8/16/21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	Claims 1, 7, 10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. US 2008/0252838 in view of He et al. US 2012/0129285, Huang et al. CN 104673106 and Choo et al. US 2004/0100612.
Claim 1: Chan et al. disclose a method for manufacturing a liquid crystal display panel, comprising: 
(Fig. 2) a first substrate 21 and a second substrate 23 [0022]; 
introducing a sealing glue 24 to an edge 29 (non-display region 29 surrounding the display region 28) [0025] of the prebaked first substrate 22 and an edge (29) of the prebaked second substrate 23, 
dripping liquid crystal 27 to the second substrate 23/33, and 
coating the first substrate 22 and the second substrate 23 with a sealant 24/25 (coating a closed sealant 24 on the second substrate 23 to form a liquid crystal cell, forming a plurality of sealant blocks 25 on the metal blocks 234) [0029-0030]; 
assembling the first substrate 22 and the second substrate 23 coated with the sealant 24/25 to sandwich the liquid crystal 27 between the first substrate 22 and the second substrate 23 and form a liquid crystal display panel 20; and 
(Fig. 3) irradiating the liquid crystal display panel 30 with a first light source to cure the sealing glue 24 (UV-hardening type sealant) [0024] to form the liquid crystal display panel (the closed sealant 24 is irradiated by the UV light through the light transmitting region 301 corresponding to the closed sealant 34) [0032].  
Except
prebaking a first substrate and a second substrate; 
wherein the sealing glue has an absorption spectrum wavelength ranging from 300 to 340 nm; 
inspecting the liquid crystal display for defects
however He et al. teach
(Fig. 2) prebaking a first substrate 110 and a second substrate 120 (first substrate 110 and second substrate 120 are pre-cured) [0030]; 
Huang et al. teach
(Fig. 3) wherein the sealing glue 31/32 (photo-initiator 31/photo-excited light material 32) has an absorption spectrum wavelength ranging from 300 to 340 nm (wavelength range of 300 nm to 450 nm) [last paragraph, page 6]; - Note: Huang et al. teach the claimed invention for the wavelength range of 300 nm to 450 nm (instead of the claimed range of 300 to 340 nm).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an absorption spectrum wavelength ranging from 300 to 340 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 indicates that, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Choo et al. teach 
Choo. et al. in (Fig. 30C) [Steps S422, S424] teach inspecting the liquid crystal display for defects (the liquid crystal display unit cell is inspected whether the liquid crystal display unit cell is normal or not by detecting the test image and comparing the image data with reference data) [0377-0379]. It has been held that the claimed term “defects” are sufficiently broad to embrace many imperfections, including Choo’s comparing the image data with reference data (step S424), to a person versed in the art. Regarding the claimed term “liquid crystal display unit”: It is well known in the art that any defect(s) of 
It would have been obvious to a person with ordinary skill in the art to modify Chan's invention with He’s structure to provide improved display quality, as taught by He [Abstract]; and with Huang’s structure to provide improved reliability, as taught by Huang [top paragraph, page 3]; and with Choo’s structure to provide enhanced productivity, as taught by Choo [0026]

Claims 7, 10, 16, 19: Chan et al. disclose as above
Choo et al. teach 
Claims 7, 16: (Figs. 1, 5, 6) arranging electrodes between the first substrate (CF substrate) [0076] and the liquid crystal (the common electrode 120 is formed on the color filter 110 and formed in the entire region of the color filter unit cell region 90) [0092-0094].
Claims 10, 19: (Figs. 7, 11) aligning the liquid crystal via the alignment layer 130 [0101] after the liquid crystal is connected to an electrode slice of a power supply 156b/158b/168/172b/174a [0134-0138].
It would have been obvious to a person with ordinary skill in the art to modify Chan's invention with Choo’s structure to provide enhanced productivity, as taught by Choo [0026]

4.	Claims 4, 6, 8, 19, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. US 2008/0252838 in view of He et al. US 2012/0129285, Huang et al. CN 104673106, Choo et al. US 2004/0100612 as applied to claims 1 above, and further in view of Ogawa et al. US PCT/JP15/71212 (US 2017/0255048).
Claim 4: Chan et al. disclose
(Fig. 3) irradiating the liquid crystal display panel 30 with a first light source to cure the sealing glue 24 (UV-hardening type sealant) [0024] to form the liquid crystal display panel (the closed sealant 24 is irradiated by the UV light) [0029-0030].  
Ogawa et al. teach 
Claim 4: (Fig. 3) the step of assembling the first substrate and the second substrate coated with the sealant comprises: arranging an alignment layer 4 between the first substrate 7 and the second substrate 1; laminating the first substrate 7, the alignment layer 4, the liquid crystal 5, and the second substrate 1 in turn [0169], and bonding the edge of the first substrate and the edge of the second substrate with the sealing glue (two substrates 2 and 7 are bonded together by a sealing material a sealant such as an epoxy type thermosetting composition or the like disposed in the peripheral region) [0169].
Claim 6: (Fig. 3) arranging a black matrix at a position on the first substrate 7 opposite to the electrodes 21 (the color filter 6 on the first substrate 7 form a black matrix in a portion corresponding to the pixel electrode 21 of the thin film transistor) [0178].
Claim 8: (Fig. 3) the alignment layer comprising a first alignment layer 4 (upper alignment layer), and the first alignment layer 4 is being arranged between the first substrate 7 and the liquid crystal 5.  
Claim 9: (Fig. 3) the alignment layer comprising a second alignment layer 4 (lower alignment layer), and the second alignment layer 4 is being arranged between the second substrate 1 and the liquid crystal 5.
Claim 11: a dielectric coefficient anisotropy of the liquid crystal material is of negative type [0154].  
Claim 12: a dielectric coefficient anisotropy of the liquid crystal material is of positive type [0156]. 
It would have been obvious to a person with ordinary skill in the art to modify Chan's invention with Ogawa’s structure to provide improved display quality [0009]

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. US 2008/0252838 in view of He et al. US 2012/0129285, Huang et al. CN 104673106, Choo et al. US 2004/0100612, Ogawa et al. US PCT/JP15/71212 (US 2017/ 0255048) as applied to claims 4 above, and further in view of Huang et al. US 2009/0102808 (hereinafter “Huang-808”).
Claim 5:
Ogawa et al. teach 
(Fig. 3) assembling the first substrate and the second substrate coated with the sealant (two substrates 2 and 7 are bonded together by a sealing material a sealant such as an epoxy type thermosetting composition or the like disposed in the peripheral region) [0169]
Huang-808 teaches
(Figs. 2A, 2B) arranging electrodes 212 at two opposite short sides of the second substrate (substrate 210 or 240) respectively [0045].
It would have been obvious to a person with ordinary skill in the art to modify Chan's invention with Huang-808’s structure to provide improved manufacturing yield rate, as taught by Huang-808 [0041]

Claims 13, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. PCT/JP15/712212 (US 2017/0255048) and Huang et al. CN 104673106.
Claim 13: Ogawa disclose a liquid crystal display panel, comprising: 
(Fig. 3) a liquid crystal layer 5; 
an alignment layer 4; a first substrate 7; and a second substrate 1, 
the second substrate 1, the liquid crystal layer 5, the alignment layer 4 and the first substrate 7 being laminated in turn [0169]; 
an edge of the prebaked first substrate and an edge of the prebaked second substrate being bonded with each other via a sealing glue (a sealant such as an epoxy type thermosetting composition or the like disposed in the peripheral region), 
except
the sealing glue having an absorption spectrum wavelength ranging from 300 to 340 nm.  
Huang et al. teach
(Fig. 3) wherein the sealing glue 31/32 (photo-initiator 31/photo-excited light material 32) has an absorption spectrum wavelength ranging from 300 to 400 nm (wavelength range of 300 nm to 450 nm) [last paragraph, page 6];  - Note: Huang et al. teach the claimed invention for the wavelength range of 300 nm to 450 nm (instead of the claimed range of 300 to 340 nm).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an absorption spectrum wavelength ranging from 300 to 340 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 indicates that, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to a person with ordinary skill in the art to modify Ogawa 's invention with Huang’s structure to provide improved reliability, as taught by Huang [top paragraph, page 3]

Claims 14-18: Ogawa et al. disclose
Claim 14: (Fig. 3) the alignment layer comprising a first alignment layer 4 (upper alignment layer), and the first alignment layer 4 is being arranged between the first substrate 7 and the liquid crystal 5.  
Claim 15: (Fig. 3) the alignment layer comprising a second alignment layer 4 (lower alignment layer), and the second alignment layer 4 is being arranged between the second substrate 1 and the liquid crystal 5.
Claim 17: a dielectric coefficient anisotropy of the liquid crystal material is of negative type [0154].  
Claim 18: a dielectric coefficient anisotropy of the liquid crystal material is of positive type [0156].  

7.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. PCT/JP15/712212 (US 2017/0255048) in view of Choo et al. US 2004/0100612 and Huang et al. CN 104673106.
Claim 20
(Fig. 3) a first substrate 7; a second substrate 1; a liquid crystal layer 5; an alignment layer 4, 
the alignment layer 4 comprising a first alignment layer 4 (upper alignment layer) and a second alignment layer 4 (upper alignment layer); and  electrodes 21 (pixel electrodes) [0171]; 
(Fig. 3) the first substrate 7, the first alignment layer 4, the liquid crystal layer 5, the second alignment layer 4, and the second substrate 1 are laminated in turn; and 
an edge of the first substrate 7 and an edge of the second substrate 1 are bonded with each other via a sealing glue (two substrates 2 and 7 are bonded together by a sealing material a sealant such as an epoxy type thermosetting composition or the like disposed in the peripheral region) [0169], 
except
the first substrate , the electrodes and the first alignment layer are laminated in turn, 
the sealing glue has an absorption spectrum wavelength ranging from 300 to 400 nm.  
Choo et al. teach 
(Figs. 1, 5, 6) the first substrate (CF substrate) [0076], the electrodes (common electrode 120 is formed on the color filter 110 and formed in the entire region of the color filter unit cell region 90) [0092-0094] and the first alignment layer are laminated in turn [Step100][Step200], 
Huang et al. teach
(Fig. 3) wherein the sealing glue 31/32 (photo-initiator 31/photo-excited light material 32) has an absorption spectrum wavelength ranging from 300 to 400 nm (wavelength range of 300 nm to 450 nm) [last paragraph, page 6]; - Note: Huang et al. teach the  300 nm to 450 nm (instead of the claimed range of 300 to 340 nm).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an absorption spectrum wavelength ranging from 300 to 340 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 indicates that, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to a person with ordinary skill in the art to modify Ogawa 's invention with Choo’s structure to provide improved display quality, as taught by Choo [0005]; and with Huang’s structure to provide improved reliability, as taught by Huang [top paragraph, page 3]

Response to Arguments
8.	Applicant’s arguments submitted 08/16/21 have been fully considered and are not persuasive. 
Regarding applicant’s remarks/arguments:
that “in the amended claim 1, the sealing glue has an absorption spectrum wavelength ranging from 300 to 340 nm. That is to say, the sealing glue is an UV sealing glue, which can increase the photoinitiator or the photosensitizer. After absorbing the light with a wavelength ranging from 300 to 340 nm, active free radicals or cations are generated, which initiates monomer polymerization and crosslinking chemical reaction, so that the adhesive will be converted from liquid state to solid state in a few seconds;” (paragraph. 3, page 9): 
The Examiner respectfully disagrees. The subject matter above is neither recited in the rejected claim(s), nor in applicant’s original specification. Huang et al. teach the claimed invention for the wavelength range of 300 nm to 450 nm (instead of the claimed range of 300 to 340 nm).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an absorption spectrum wavelength ranging from 300 to 340 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 indicates that, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
that “in Choo, the liquid crystal display unit cell (rather than the liquid crystal display unit) is inspected for normality (rather than defects)” (paragraph. 4, page 9): 
The Examiner respectfully disagrees. It is well known in the art that any defect(s) of a  liquid crystal display cell is also a defect(s) to the liquid crystal display unit, to which it belongs. Choo. et al. in (Fig. 30C) [Steps S422, S424] teach inspecting the liquid crystal display for defects (the liquid crystal display unit cell is inspected whether the liquid crystal display unit cell is normal or not by detecting the test image and comparing the image data with reference data) [0376-0379]. It has been held that the claimed term “defects” is sufficiently broad to embrace many imperfections, including Choo’s comparing the image data with reference data (step S424), to a person versed in the art.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871